Citation Nr: 1610963	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  04-42 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to increased disability rating for low back pain status post spinal anesthesia, rated as 10 percent disabling prior to September 10, 2015, and as 40 percent disabling from that date.

2.  Entitlement to increased disability rating for residuals of right common peroneal nerve injury, rated as 20 percent disabling prior to September 10, 2015, and as 40 percent disabling from that date.

3.  Entitlement to increased disability rating for postoperative scars on the right lower leg, rated as 10 percent disabling prior to September 10, 2015, and as 20 percent disabling from that date.

4.  Entitlement to a temporary total rating due to treatment for a service-connected disability requiring convalescence pursuant to 38 C.F.R. § 4.30.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

6.  Entitlement to an initial rating higher than 10 percent for left knee strain.

7.  Entitlement to an effective date earlier than September 27, 2002, for award of service connection for left knee strain.

8.  Entitlement to waiver of an overpayment debt in the amount of $4,070.09 resulting from erroneous payment to the Veteran of Equal Access to Justice Act (EAJA) attorney fees.  


REPRESENTATION

Appellant represented by:	William J. La Croix, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to January 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that in relevant part denied temporary total rating for convalescence and denied TDIU.  The same rating decision continued current 10 percent ratings for low back disability, residuals of right common peroneal nerve injury and scars on the right leg; these ratings were increased during the course of the appeal as reflected on the title page.

Also on appeal is an April 2008 RO rating decision that granted service connection for a left knee disability and assigned an initial 10 percent rating effective from September 27, 2002.  The Veteran appealed both the initial rating and the effective date assigned.

The Veteran testified in a hearing before the RO's Decision Review Officer (DRO) in October 2009 on the issues of evaluation of left knee disability and entitlement to TDIU. A transcript of the hearing is of record. 

In October 2011 the Board reviewed the file and added the question of validity of debt and entitlement to waiver of overpayment debt to the issues on appeal.  This issue arises from a payment of $4,070.09 that was erroneously sent to the Veteran in February 2009; the payment should actually have been made to the Veteran's then-current attorney under the Equal Access to Justice Act (EAJA).  Pursuant to the Board's October 2011 remand the AOJ issued a Statement of the Case (SOC) in July 2013 that determined the debt is valid (i.e., was properly created); the Veteran did not submit a Substantive Appeal thereafter so the question of validity of the debt is no longer before the Board.  However, the AOJ did not address the Board's questions regarding entitlement to waiver of overpayment; the case must be accordingly returned to the AOJ to ensure compliance with the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998)(holding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order; and where the remand orders were not complied with the Board must remand back to RO for further development).  The Board acknowledges that the overpayment issue resides in a different AOJ.  However, as the Board's action is merely procedural in nature, the issue is addressed in the same decision as in previous Board remands.

The Board's action in October 2011 remanded the issues identified on the title page to the AOJ for additional development, to include affording the Veteran an opportunity to testify before the Board.  The AOJ sent the Veteran a letter in May 2015 asking if he wants a hearing before the Board, and in June 2015 the Veteran responded through his current attorney that he requests a "Travel Board" hearing at the RO.  Because such hearings are scheduled by the AOJ, remand is required. 

The Veteran's appeal is REMANDED to the AOJ.  VA will notify the Veteran when further action is required on his part. 


REMAND

As noted in the Introduction, in October 2011 the Board remanded the issue of overpayment debt to the AOJ for a determination as to whether the overpayment debt had been properly created, and if so whether the overpayment had been waived.  The AOJ issued an SOC in July 2013 finding that the debt is valid, but the SOC does not answer the question as to what action was taken by the RO's COWC in regard to waiver of the debt.  Also, the Board directed the AOJ to determine if the Veteran had testified on this issue in January 2011, and if not to provide the Veteran with the requested hearing; the SOC indicates that a hearing was scheduled for January 18, 2011, but is silent in regard to the disposition of that hearing.  Because the requirements of the Board's remand were not substantially complied with the case must be returned to the AOJ at this point.  Stegall, 11 Vet. App. 268, 271.

In regard to the other issues on appeal, the Veteran has requested a "Travel Board" hearing at the RO. Because such hearings are scheduled by the AOJ, remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Clarify with the COWC whether a request for waiver of indebtedness was timely received, and, if so, associate the COWC's response with the claims file.  Also, if a request for waiver of overpayment was timely received, schedule the Veteran for an RO hearing in support of his claim for waiver of overpayment unless it can be demonstrated that he failed without good cause to appear at the hearing scheduled on January 18, 2011.  If waiver of overpayment debt remains denied, whether for untimely filing or on the merits, issue the Veteran and his representative an SOC on that issue and afford them an opportunity to respond.  This issue should only be returned to the Board if the Veteran submits a timely Substantive Appeal.

2.  For all other issues, schedule the Veteran for a Travel Board hearing at the RO in accordance with his request.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

